THIGPEN, Judge.
From the scant record in the instant case, it appears that the Alabama Department of Revenue (Department) issued a final jeopardy assessment against Theodore Robinson, Sr. Robinson filed a notice of appeal but failed to post the bond required by Ala.Code 1975, § 40-2-22. The trial court granted the Department’s motion to dismiss and Robinson appeals.
Appeals from final tax assessments are governed by statute and strict compliance with the statute is jurisdictional. It is well settled that failure to comply with statutory requirements for appeal leaves the trial court without jurisdiction to proceed and that in such a ease dismissal of the appeal is proper. Whaley v. State Department of Revenue, 560 So.2d 763 (Ala.Civ.App.1990); Dansby v. State Department of Revenue, 560 So.2d 1066 (Ala.Civ.App.1990); and Baird v. State Department of Revenue, 545 So.2d 804 (Ala.Civ.App.1989).
Robinson’s arguments regarding the assessment are not properly before this court and will not be addressed. The judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
ROBERTSON, P.J., and YATES, J., concur.